Citation Nr: 0638717	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  03-15 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left elbow 
arthritis secondary to service-connected disability.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from October 1953 to 
September 1955, and from May 1956 to March 1962.  This case 
comes before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appellant's claim for service connection for bilateral 
hearing loss was originally denied in a March 1993 rating 
decision.  The appellant was notified the next month and did 
not appeal.  The March 1993 rating decision, therefore, 
represents the last final action on the merits of that claim.  
Glynn v. Brown, 6 Vet. App. 523 (1994).  The March 1993 
rating action also represents the last final decision on any 
basis as to the issue of entitlement to service connection 
for bilateral hearing loss.  Evans v. Brown, 9 Vet. App. 273 
(1996).

In its May 2005 rating action, the RO indicated that the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss had been reopened and then denied on 
the merits.  Notwithstanding the RO's decision to reopen this 
claim, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board may 
consider the underlying claim on its merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, 
the issue before the Board involves the threshold question of 
whether new and material evidence has been received, as set 
out on the title page.

The issue of entitlement to service connection for tinnitus 
and the hearing loss new and material evidence service 
connection issue are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the May 2000 left elbow injury, the 
appellant was in receipt of service connection for bilateral 
retinopathy and a left knee disability.

2.  The  service-connected left knee disability and service-
connected eye disability, caused or made chronically worse 
left elbow degenerative arthritis.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
degenerative arthritis of the left elbow have been met.  
38 U.S.C.A. §§ 105, 1101, 1110, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Furthermore, service connection is warranted for a disability 
that is aggravated by, proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.

The appellant testified at his October 2006 videoconference 
hearing that his vision being poor, he did not see an 
obstacle and he tripped over it and fell, injuring his elbow.  
He also reported that his service-connected knee disability 
had played a part in his inability to keep from falling.

The evidence of record includes a third-party written 
statement from a person who stated that, as the appellant was 
leaving her place of business on or about May 1, 2000, his 
knees buckled and he fell.  She also stated that the 
appellant complained of elbow pain at that time.

Review of the appellant's VA outpatient treatment records 
reveals that he sought treatment for his left elbow on May 2, 
2000.  Radiographic examination of the left elbow was 
accomplished on May 2nd, and an impaction fracture was 
suspected.  Traumatic degenerative joint disease (DJD) of the 
left elbow is listed as a diagnosis in a clinic note dated 
that same day.  The report of the associated orthopedic 
consultation states that the appellant was a patient with 
many falls and injury to the elbow.  A clinic note dated May 
16th, 2000, states that the appellant fell two weeks before 
and that he "had an impacted fracture of the left radial 
head."  The note also indicated that current x-rays showed 
radial head healing in good position.

The appellant underwent a VA medical examination in May 2005; 
he reported that his left knee had buckled in 2000, and that 
he sustained a slip-and-fall fracture of his left elbow as a 
result.  The examiner stated that the appellant was legally 
blind.  The examiner further stated that it was just as 
likely as not that the appellant's left elbow posttraumatic 
osteoarthritis was directly related to the documented slip-
and-fall accident and that the service-connected knee was a 
cause of the fall.  The examiner further stated that the 
appellant's service-connected blindness was also related to 
the fall at issue in that the appellant experienced a balance 
problem secondary to his service-connected blindness.  

There is uncontroverted evidence that the appellant sought 
medical treatment for his left elbow in May 2000.  While the 
evidence of record is unclear as to the exact cause of the 
fall that led to the elbow injury, the May 2005 VA examiner 
concluded that the appellant's left elbow posttraumatic 
osteoarthritis from the radial head fracture was 
etiologically related to his service-connected left knee and 
eye disabilities.  There is no medical opinion of record to 
contradict such a conclusion.

Based on the above, the appellant's left elbow posttraumatic 
osteoarthritis was incurred because service-connected 
disabilities caused the appellant to fall on his left elbow.  

The appeal is granted.  


ORDER

Service connection for left elbow posttraumatic degenerative 
arthritis is granted.  


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The record indicates that the appellant was on active duty in 
the United States Air Force from May 1956 to March 1962.  
However, while copies of the appellant's Army service medical 
records from October 1953 to September 1955 are of record, 
there are no other service medical records on file.  The 
appellant's service medical records are deemed to be within 
the control of the government and should have been included 
in the record in their entirety, if available, as they may be 
determinative of the claims.  Therefore a remand is necessary 
for the purpose of obtaining seeking after such records.  See 
Bell v. Derwinski, 2 Vet. App. 492 (1992).  The relevant 
service medical treatment records from the Air Force, May 
1956 to March 1962, should be obtained and associated with 
the claims file.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes:  statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).    

The RO has apparently not attempted to obtain the appellant's 
Air Force service medical records.  Thus, there is no 
determination on record whether or not the appellant's Air 
Force records are fire-related, although it appears from the 
claims file that his Army records were slightly affected by 
the fire.  If the appellant's Air Force service medical 
records cannot be located, the RO must take necessary steps 
to identify and obtain alternate records for the appellant.

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  The evidence of record indicates 
that the appellant was exposed to acoustic trauma in service 
by virtue of his duties near aircraft in the Air Force and/or 
by virtue of his exposure to weapons fire or explosions in 
the Army or some combination.  However, no audiometric 
testing has been done by the VA and no clinical opinion as to 
whether the current hearing loss is etiologically linked to 
the veteran's in-service exposure to acoustic trauma has been 
rendered.

The appellant is seeking to reopen his claim of entitlement 
to service connection for bilateral hearing loss; this claim 
was originally denied in a March 1993 rating decision.  In 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  No such notification letters were issued in 
this matter and the RO has not complied with the Kent ruling.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, 
the RO has not provided the appellant with such notice and 
that deficiency should be rectified on remand.

These considerations require a search for relevant military 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

For these reasons, this case is REMANDED for the following 
development:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate his 
claims and of what part of such evidence 
he should obtain, and what part VA will 
yet attempt to obtain on his behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should also be told to 
provide any evidence in his possession 
pertinent to his claims.  38 C.F.R. 
§ 3.159 (2006).

2.  The RO/AMC will comply with the Kent 
ruling, and advise the veteran of the 
evidence and information that is 
necessary to reopen his hearing loss 
service connection claim and the evidence 
and information that is necessary to 
establish his entitlement to the 
underlying claim for the benefits sought 
by the veteran.  He should also be told 
to provide any evidence in his possession 
pertinent to the new and material 
evidence hearing loss claim.  38 C.F.R. 
§ 3.159 (2006).

In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the veteran of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denial(s).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2006).

3.  The AMC/RO should take appropriate 
steps to secure all Air Force medical and 
personnel/performance evaluation records 
or alternative records for the veteran 
through official channels or any other 
appropriate source, including the 
appellant.  These records should be 
associated with the claims file.  If 
there are no records, the RO should so 
specifically find and documentation used 
in making that determination should be 
set forth in the claims file.

4.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed conditions 
since his separation from service, and 
secure all available relevant reports not 
already of record from those sources.  To 
the extent there is an attempt to obtain 
any of these records that is 
unsuccessful, the claims files should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of the negative 
results and be given opportunity to 
secure the records.

5.  After the above development has been 
completed, the AMC/RO should arrange for 
an audiologist or an otolaryngologist to 
review the claims file, including all 
pertinent medical records, and provide a 
written opinion as to the etiology and 
onset of the veteran's current hearing 
loss and tinnitus, if any.  The reviewer 
is requested to provide an opinion as to 
the medical probability that any 
documented hearing-related condition is 
related to the acoustic trauma the 
veteran may have experienced in service.  

Specifically, the reviewer is requested 
to render an opinion as to whether the 
veteran's defective hearing and tinnitus, 
if any, is each as least as likely as not 
to have been caused by exposure to noise 
in service, or whether the veteran's 
claimed hearing loss/tinnitus is more 
likely than not due to some other cause.  
The opinion should include a discussion 
of the effect and significance, if any, 
of post-service noise exposure.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the reviewer.  If the reviewer 
determines that an examination is 
required before the requested opinions 
can be rendered, the AMC/RO should 
arrange for said examination to take 
place.

6.  Upon receipt of any VA reviewer 
report, the RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.  See 38 C.F.R. § 4.2.  

7.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the service connection and new and 
material evidence issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

These two claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


